PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/926,802
Filing Date: 13 Jul 2020
Appellant(s): Kuscher et al.



__________________
Scott Wolinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Zhang United States Patent Application Publication US 2012/0124523.

Claims 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Nepo United States Patent Application Publication US 2015/0137972.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Choi United States Patent Application Publication US  2015/0349852.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Choi United States Patent Application Publication US 2015/0349852 in further view of Lee United States Patent Application Publication US 2014/0195980.

(2) Response to Argument
Appellant’s arguments filed 11/24/21 have been fully considered but they are not persuasive. 
VI. A. 3.
Regarding appellant’s arguments with regards to Bowden reference, examiner respectfully disagrees. Appellant asserts, “However, as can be seen from Fig. 4 of Bowden, the “expanded” panels 308, 310 and 312 do not have a plurality of sections”. In addition, Appellant asserts:
“Appellant respectfully disagrees and submits that Bowden fails to teach “expanding, by one or
more processors, the given setting into a panel having a plurality of sections”. Further, Bowden
fails to teach that one of those sections includes a description of the given setting, which in the
case of Bowden would be “Shapes”, “Strokes” and “Sources”. Contrary to the Examiner’s
allegations, the ‘size’, ‘density’ and ‘chalk’ shown in expanded panel 310 are not in one of a
plurality of sections of the panel 310, nor do they describe the given setting (“Strokes”) which
belong to a group of selectable settings for presentation in a first region of a user interface. In other words, none of the descriptions of the given settings shown in panels 208, 210 and 212 of Fig. 3 of Bowden are reflected in the corresponding expanded panels 308, 310 and 312 shown in Fig. 4 of Bowden. Further, none of the ‘size’, ‘density’ and ‘chalk’ shown in expanded panel 310
provides a selectable option for modifying a given setting described in a section of the expanded

Examiner respectfully disagrees. First, Examiner would like to make of record that a section is not defined within the specification, therefore the broadest reasonable interpretation of a section was applied (MPEP 2111.01 (III)). A section was interpreted as a subdivision of a taxonomic group (Merriam-Webster). As shown in figure 4 of Bowden, the expanded panel of ‘Strokes’ 210 contains various elements that occupy specific areas (Bowden, col 6, rows 1-9, with regards to fig 3 and 4). When a user selects to expand settings for ‘Strokes’ 210, as shown in fig 3, an extended panel is displayed, element 310 of fig 4. The expanded menu shows a plurality of descriptions and corresponding options of ‘strokes’, such as ‘Size’, ‘Density’ and ‘Chalk’. Each option (‘Size’, ‘Density’ and ‘Chalk’) is a subdivision of the taxonomic group that takes up an area within the ‘Stroke’ area. In addition, each option allows for modifying the given setting (Bowden, col 6, rows 1-9). For instance, ‘Size’ is set to ‘27’ in the field shown in fig. 4.
In addition, appellant asserts with regards to the Bowden reference, “none of the 'size', 'density' and 'chalk' shown in expanded panel 310 provides a selectable option for modifying a given setting described in a section of the expanded panel 310”. Examiner respectfully disagrees. Bowden discloses that each icon represents selectable menu options (Bowden, col 6, rows 1-8, “tools for controlling Strokes”, the ability to control via input represents a “selectable option”). In addition, figure 6 shows that if the selection is not an expansion or contraction of the menu, the corresponding tool selected is processed (fig 6, step 407). 

VI. A. 5.
Regarding appellant’s arguments regarding the Pool reference, appellant asserts, “Pool is silent with regard to "a group of selectable settings for presentation in a first region of a user interface" and "a user notification area for presentation in a second region of the user interface aligned with and not 
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Sandler discloses displaying notifications, a type of displayed item (Sandler, para [0020-21], identifies new email via an email application). Pool discloses modifying the size of a region of a content item based on a surrounding number of displayed items (Pool, para [0093-95], with reference to figures 4a and 4b, item C1.1.1 and C1.1.2 are added to area C1. As shown fig 4b, when they are added, the area for C1 increases and the area for C3 is reduced). Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of one of the regions increasing or decreasing.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

VI. B.
Regarding claim 6, appellant asserts, “Bowden fails to teach or suggest the claimed “summary mode”. Instead, Fig. 3 of Bowden, as reproduced above, illustrates that the contracted menu panels 208, 210 and 212 include a single word, such as “SHAPES”, “STROKES” and “SOURCES”. This is not a “summary mode” in accordance with Appellant’s application. As reproduced below, paragraph 0029 of Appellant’s specification states (emphasis added): 
[0029] The quick settings, for instance along a bottom region of a sidebar, may be provided in a condensed or collapsed summary arrangement or in a more detailed advanced mode where particular In the summary-type mode, the settings portion of the UI shrinks/collapses to a core group of settings visible and accessible to the user. For instance, the core settings may be presented as a single row of icons that allow the user to access an account login, Wifi and Bluetooth™ settings, as well as audio, power, display and/or other setting options. As with the notifications, the settings may auto collapse (or expand) depending on current activity, such as upon receipt of a new notification.

Examiner respectfully disagrees. Bowden discloses that in a collapsed state, as shown in fig 3, each section is visible. For instance, “Strokes” element 210 is visible. In addition, a user is able to select “Strokes” and display an expanded view (Bowden, col 6, rows 1-18). Being able to select to display an expanded view represents “accessible to the user.” Claim 6 and the cited paragraph does not provide an explicit definition of “accessible”. Therefore, the plain and ordinary mean of the term “accessible” was used (Merriam-Webster, capable of being used or seen). In addition, the cited paragraph and the claim do not provide a definition that ‘the ability to expand the setting’ wouldn’t fit the definition of ‘capable of being used’.

Regarding claim 7, it recites, “The method of claim 6, wherein the at least a subset of the group of selectable settings are auto-collapsible depending on a current activity associated with the user interface.” 
Appellant asserts Zhang does not disclose, “Zhang discloses shrinking a submenu to reduce its width. However, paragraphs [0030]-[0032] of Zhang are silent with regard to at least a subset of the group of selectable settings being auto collapsible depending on a current activity associated with the user interface, as recited by claim 7.” 
Examiner respectfully disagrees. Examiner interprets the term “auto” as a prefix indicating automatic. Automatic is defined as having a self-acting or self-regulating mechanism. In addition, “collapsible” is interpreted as “of a part of a graphical user interface: able to be hidden or to have certain components (such as options in a menu) hidden by the user when not needed,” (Merriam-

VI. D.
Regarding claim 21, appellant asserts Choi does not disclose the selectable settings of claim 21. Examiner respectfully disagrees.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Sandler in view of Bowden in further view of Pool discloses the selectable settings of claim 1. However, Sandler in view of Bowden in further view of Pool does not disclose that the selectable settings include at least one of a WiFi communication setting or a near field communication (NFC) setting.
Choi discloses selectable settings include at least one of a WiFi communication setting or a near field communication (NFC) setting (Choi, para [0110-111], with reference to fig 8A, WiFi setting and NFC setting shown in menu).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified expandable menu structure including the selectable settings to include network settings within the selectable setting menu.  The motivation for doing so would have been to access communication networks via an interface (Choi, para [0003]).
	Regarding claim 22, appellant asserts, “Lee fails to teach or suggest expanding,
by one or more processors, the given setting into a panel having a plurality of sections, and at least

discloses selecting an icon 714 and displaying a setting window 720 for setting a wired or wireless
network. However, Lee’s icon 714 is not “expanded” into a plurality of sections, wherein one of
the plurality of sections of the panel includes a description of the given setting, and at least one
other section of the panel includes a selectable option for modifying the given setting. Thus, Lee
cannot possibly teach “the at least one other section”, as recited by claim 22.”
	Examiner respectfully disagrees. 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Sandler in view of Bowden in further view of Pool as modified by Choi discloses a “expanded” into a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option for modifying the given setting (Sandler, para [0020-21], with reference to fig 1, settings displayed in information panel 18b. Settings are adjustable, see fig 1 turn airplane mode on/off; Bowden, col 6, rows 1-9, with regards to fig 3 and 4, when user selects to expand settings for ‘strokes’ 210, as shown in fig 3, an extended panel is displayed, element 310 of fig 4. The expanded menu shows a plurality of descriptions and corresponding options of ‘strokes’, such as ‘size’, ‘density’ and ‘chalk’. Each option allows for modifying the given setting). 
Sandler in view of Bowden in further view of Pool as modified by Choi does not disclose wherein upon selection of the WiFi communication setting, each of the at least one other section includes a selectable WiFi hotspot.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the expandable menu structure to include network settings within the selectable setting menu.  The motivation for doing so would have been provide a menu that can change the settings status efficiently (Lee, para [0007]).

Regarding claim 23, Appellant asserts that Choi does not disclose the limitations. Examiner respectfully disagrees. 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Sandler in view of Bowden in further view of Pool as modified by Choi discloses a “expanded” into a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option for modifying the given setting (Sandler, para [0020-21], with reference to fig 1, settings displayed in information panel 18b. Settings are adjustable, see fig 1 turn airplane mode on/off; Bowden, col 6, rows 1-9, with regards to fig 3 and 4, when user selects to expand settings for ‘strokes’ 210, as shown in fig 3, an extended panel is displayed, element 310 of fig 4. The expanded menu shows a plurality of descriptions and corresponding options of ‘strokes’, such as ‘size’, ‘density’ and ‘chalk’. Each option allows for modifying the given setting). 

Choi discloses upon selection of an NFC setting, displaying selectable NFC links(Choi, para [0111-112], with reference to fig 8A-8B, NFC setting can be selected and allows user to select an NFC link).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the expandable menu to include network settings within the selectable setting menu.  The motivation for doing so would have been to access communication networks via an interface (Choi, para [0003]).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177           

                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.